                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF KENTUCKY


IN RE VARIOUS SOCIAL SECURITY   )
CASES AFFECTED BY THE SIXTH     )
CIRCUIT DECISION IN HICKS V.    )       Civil Case Nos.
BERRYHILL, NO. 17-5206,         )       0:16-cv-062-JMH
                                )       5:16-cv-128-JMH
                                )       5:16-cv-351-JMH
                                )       5:17-cv-169-JMH
                                )       6:16-cv-184-JMH
                                )       6:16-cv-298-JMH
                                )       6:17-cv-006-JMH
                                )       7:16-cv-035-JMH
                                )       7:16-cv-076-JMH
                                )       7:16-cv-096-JMH
                                )       7:16-cv-167-JMH
                                )       7:16-cv-171-JMH
                                )       7:16-cv-181-JMH
                                )       7:16-cv-194-JMH
                                )       7:16-cv-233-JMH
                                )       7:16-cv-245-JMH
                                )       7:16-cv-270-JMH
                                )       7:16-cv-272-JMH
                                )       7:16-cv-286-JMH
                                )       7:16-cv-287-JMH
                                )       7:16-cv-298-JMH
                                )       7:17-cv-016-JMH
                                )       7:17-cv-022-JMH
                                )       7:17-cv-092-JMH
                                )       7:17-cv-107-JMH
                                )       7:17-cv-129-JMH
                                )       7:17-cv-131-JMH
                                )
                                )           JUDGMENT

                                ***

     In accordance with the Court’s Memorandum Opinion and Order

entered contemporaneously herewith, Rule 58 of the Federal Rules

of Civil Procedure, and pursuant to 42 U.S.C. § 405(g), IT IS

ORDERED as follows:
     (1) The Commissioner’s motions to remand pursuant to sentence

six of 42 U.S.C. § 405(g) are DENIED;

     (2)   The   Commissioner’s   decisions   denying   the   plaintiffs’

disability claims on redetermination are hereby REVERSED;

     (3) The plaintiffs’ requests to reinstate benefits pending

the Commissioner’s decision on remand are GRANTED consistent with

this opinion;

     (4) Pursuant to sentence four of 42 U.S.C. § 405(g), these

matters are REMANDED to the SSA for further proceedings consistent

with the Sixth Circuit’s decision in Hicks v. Commissioner of

Social Security, 909 F.3d 786 (6th Cir. 2018);

     (5) These matters are STRICKEN from the active docket of this

Court, to be restored to the active docket upon motion by any party

for good cause shown;

     (6) Any pending requests for relief in these actions are

DENIED AS MOOT;

     (7) This is a FINAL AND APPEALABLE JUDGMENT and there is NO

JUST CAUSE FOR DELAY.

     This the 11th day of July, 2019.




                                    2
